DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 14 are objected to because of the following informalities:  “disk” should be changed to “disc.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the partial volume" in line six of the claim.  There is insufficient antecedent basis for this limitation in the claim rendering it indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0126898 A1 to Sullivan et al. (“Sullivan”).
As to claim 1, Sullivan discloses a blister, comprising: 
a first volume adapted to enclose a medium (see Fig 1B, 2A, element 155); and 
a second volume situated adjacent to the first volume (see Fig 2A – the volume formed by main single piece body 210); and 
an applicator located between the first volume and the second volume and including an opening connecting the first volume and the second volume, the opening being sealed in an unopened state to separate the first volume and the partial volume (see Fig 1B, elements 110 and 180).  
As to claim 2, Sullivan further discloses wherein said first volume is located between the applicator and an upper flat dome cap of said blister (see Fig 1B).  
As to claim 3, Sullivan further discloses wherein said second volume is laterally enclosed by steep dome side walls of said blister (see Fig 2A, element 210 – Examiner notes that “blister” is the entire structure including outer applicator and inner blister pack).  

As to claim 5, Sullivan further discloses wherein said blister encloses a cavity that is composed of two or more domes (see Fig 1B – sides 100 form a dome housing the blister contents and a smaller dome is formed (inverted) by beveled sides near pointed protrusion 180).  
As to claim 6, Sullivan discloses an applicator which is inserted in a blister, adapted to be applied to skin, wherein said applicator is disc shaped, wherein an outer edge of the disc projects downward from the disc and forms a lateral surface of said applicator, wherein the applicator is connected to an inner side 16Attorney Docket No. 7800-011Patent Application\of said blister, wherein said applicator comprises an opening through which a medium contained in said blister can pass after application of said blister towards the skin (see Figs 1B and 4A showing disc-shaped applicator and connected to inner side of blister).  
As to claim 7, Sullivan further discloses wherein said applicator comprises at least one pointed or sharp element which can be brought into contact with the skin (see Figs 1B and 4A, element 180).  
As to claim 8, Sullivan further discloses wherein said applicator comprises an applicator point which is located in the center of the disk and which projects downwards from the disc (see Figs 1B and 4A, element 180).  
As to claim 9, Sullivan further discloses wherein said opening runs through said applicator point (see Fig 1B, element 160).  

As to claim 11, Sullivan further discloses at least one pointed or sharp element which can be brought into contact with the skin wherein said pointed or sharp element protrude from of the applicator point towards the skin (see Fig 1B, element 180).  
As to claim 13, Sullivan further discloses wherein the applicator comprises multiple sharp or pointed elements which are arranged annularly around said opening (see Fig 4A).  
As to claim 15, Sullivan further discloses wherein said applicator is a dimensionally stable body that is formed from hard plastic (see [0027] – “The internal piercing mechanism may be formed from metallic or composite materials, but in preferred embodiment is comprised of any of various polymers, for example, polyethylene, PTFE, polypropylene, or others to include high purity, low leaching medical grade polymers known in the art of medical device and sterile packaging.”).  
As to claim 16, Sullivan further discloses wherein the applicator is adhesively bonded or welded to the inner side of the blister or compressed therewith (see [0025] – “…with one or more adhered, bonded or adjacent layers of polymeric, cellulosic, or other singular or compounded material, or substance known in the art to be suitable for the forming, filling, and sealing of pharmaceuticals, chemicals, and biologics.”).
As to claim 17, Sullivan further discloses wherein the opening being sealed in an unopened state of the blister and prior to application of the medium (see [0025] – “Once filled and the internal mechanism placed, the blister is sealed with a lidstock material of the same or similar material as the base material either by the use of thermal or ultrasonic welding, or adhesives, or other means suitable for the sealing of pharmaceutical grade formed laminate containers known in the art.”).  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of US 2012/0259277 A1 to Shay et al. (“Shay”).
As to claims 12 and 14, it is not clear that Sullivan show wherein said outer edge of the disc is tapered toward the upper side of the applicator, or wherein said outer edge of the disk and said applicator point are wider and therefore project further downwards towards the skin than the region of the disk between said outer edge and said applicator point. 
However, in a similar device, Shay discloses a similar disc having an outer edge that is tapered toward the upper side of the applicator and wherein said outer edge of the disk and said applicator point are wider and therefore project further downwards towards the skin than the region of the disk between said outer edge and said applicator point (see Fig 5B, element 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disc of Sullivan as shown by Shay in order to achieve the predictable result of a more conforming fit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791